                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JAMES TODD BARBER,               )
                                 )
                  Plaintiff,     )
                                 )
     v.                          )               1:19CV560
                                 )
ANDREW M. SAUL, Commissioner     )
of Social Security,              )
                                 )
                  Defendant.     )

                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

August 27, 2020, was served on the parties in this action.           (Docs.

13, 14.)   Plaintiff objected to the Recommendation (Doc. 15), and

Defendant responded in opposition (Doc. 16).

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for

Judgment   Reversing   or   Modifying    the   Decision   of   the   Acting

Commissioner of Social Security, or Remanding the Cause for a

Rehearing (Doc. 8) is DENIED, that Defendant’s Motion for Judgment




    Case 1:19-cv-00560-TDS-LPA Document 17 Filed 09/17/20 Page 1 of 2
on the Pleadings (Doc. 10) is GRANTED, and that this action is

DISMISSED WITH PREJUDICE.

     A   Judgment    dismissing    this    action    will   be    entered

contemporaneously with this Order.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge


September 17, 2020




                                   2



    Case 1:19-cv-00560-TDS-LPA Document 17 Filed 09/17/20 Page 2 of 2
